DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04-26-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant's arguments filed 02-25-2022 have been fully considered but they are not persuasive. Applicant argues that the Examiner’s hand waiving rationale must consist of something more than mere conjecture and the combination of Lee and Sivanandan cannot render the claimed invention as obvious. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The cited prior art teaches a polymer having a molecular weight between 10 and 50 kDa (paragraphs 15, 40 of Sivanandan). Applicant argues that there is no reason why a person of ordinary skill in art would be motivated to use such molecular weight for the polymer in electrolyte composition. Such arguments are clearly wrong and Sivanandan states that the disclosed molecular weight for the polymer is effective in the electrolyte composition and can form an electrolyte having improved ionic conductivity and safety (paragraphs 3-6). 
Applicant’s arguments are still not persuasive for reasons made herein and of record. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2013/0224609 hereinafter Lee in view of U.S. Pre-Grant Publication No. 2013/0365606 hereinafter Sivanandan.
Regarding Claim 1, Lee teaches an electrolyte composition for a solid electrolyte, the electrolyte composition comprising: a solvent [ethylene carbonate] (paragraphs 60-64); a polymer [polyethylene oxide] (paragraph 54); and a lithium salt [lithium bis(oxalato) borate] (paragraph 52), wherein the ratio of moles of lithium ions/moles of oxygen atoms of the polymer is about 1/6 to 1/54 (paragraph 53), and the weight-average molecular weight of the polymer is in the range of 100000 g/mol to 1000000 g/mol (paragraph 55). 
Lee teaches that the weight-average molecular weight of the polymer is in the range of 100000 g/mol to 1000000 g/mol [1000000 g/mol = 1000 kDa] but does not specify that the number average molecular weight of the polymer ranges from about 10 kDa to about 100 kDa. 
However, Sivanandan teaches a solid electrolyte for a lithium battery (paragraph 22), wherein the solid electrolyte comprises a polymer having a molecular weight between 10 and 50 kDa (paragraphs 15, 40). Therefore, it would have been obvious to one of ordinary skill in the art to form an electrolyte composition having polymers with such molecular weight before the effective filing date of the claimed invention because Sivanandan discloses that such configuration can form an electrolyte having improved ionic conductivity and safety (paragraphs 3-6). 
MPEP 2112.01 states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
Because the electrolyte composition recited in the prior art is substantially identical to that of the claims, claims properties or functions (i.e. solvent having a boiling point under standard atmospheric conditions, the composition is stable, viscosity, aerosolizable, and printable by an aerolizable printer under standard temperature and pressure conditions) are presumed to be inherent. 
Regarding Claim 2, Lee teaches that the lithium salt is lithium bis(oxalato) borate (paragraph 52). 
Regarding Claims 3-4 and 12, the combination teaches a printable electrolyte composition (see MPEP 2112.01 discussed above). 
Regarding Claims 5-6, Lee teaches that the solvent is ethylene carbonate (paragraphs 60-64). 
Regarding Claims 7-8, Lee teaches that the polymer is polyethylene oxide (paragraph 54). 
Regarding Claims 13-16, Lee teaches that the inorganic filler is titania (or silica) (paragraphs 57-58). 
Regarding Claims 17-18, the combination teaches a lithium battery comprising a positive electrode (cathode), a negative electrode (anode), and the solid electrolyte disposed between the positive electrode and negative electrode (paragraph 70 of Lee). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Sivanandan as applied above, and further in view of U.S. Pre-Grant Publication No. 2010/0068628 hereinafter Ueda. 
The combination of Lee and Sivanandan is described above and incorporated herein. 
Regarding Claim 11, Lee does not specifically disclose the weight ratio of solvent-to-polymer being about 2:1 to 99:1, however, Ueda teaches an electrolyte composition that comprises a solvent (paragraph 105, 158), a polymer (paragraph 94, 156), and a lithium salt  (paragraph 95, 157), wherein the weight ratio of solvent-to-polymer is 10:1 (paragraph 186). Therefore, it would have been obvious to one of ordinary skill in the art to form an electrolyte composition having such weight ratio of solvent-to-polymer because Ueda discloses that such configuration can form an electrolyte for a battery having excellent cycle characteristics and high-rate discharge characteristics (paragraph 23). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729